The Honorable Caren Lee Harp Chief Deputy Prosecuting Attorney Union County Union County Courthouse El Dorado, Arkansas 71730
Dear Ms. Harp:
You have requested approval, pursuant to the Interlocal Cooperation Act [A.C.A. § 25-20-101 et seq.], of a proposed interlocal agreement between Union County, Arkansas and Claiborne Parish, Louisiana.
You have submitted a copy of the proposed agreement, under the terms of which the parties agree generally concerning the maintenance of a road that runs between the county and the parish. According to the agreement, the Claiborne Parish Police Jury will maintain the road in odd-numbered years beginning in 1997; Union County will maintain the road in even-numbered years beginning in 1998; the parties will share any major expense that is necessary for the maintenance of the road; the agreement is to be made annually, and can be cancelled by either party upon thirty days' notice, or by mutual agreement; the President of the Claiborne Parish Police Jury and the Union County Judge will be responsible for administering the undertaking; no property will be jointly acquired in connection with the undertaking, and there will be none to dispose of upon termination of the agreement.
The Interlocal Cooperation Act requires that interlocal agreements for joint or cooperative action must specify the following items:
(1) The duration of the agreement;
(2) The purposes of the agreement;
  (3) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget for it;
  (4) The methods of accomplishing termination of the agreement and for the disposal of property upon termination;
(5) Any other necessary and proper matters.
A.C.A. § 25-20-104(c).
In addition, if the interlocal agreement does not establish a separate legal entity to conduct the joint or cooperative undertaking, it must specify the following items:
  (1) The provision for an administrator or a joint board that will be responsible for administering the joint or cooperative undertaking;
  (2) The manner of acquiring, holding, and disposing of real and personal property used in the joint or cooperative undertaking.
A.C.A. § 25-20-104(d).
The agreement that you have submitted must specify all of the above-listed items.
Having analyzed the agreement between Union County, Arkansas and Claiborne Parish, Louisiana under the requirements of the Interlocal Cooperation Act, I find that the agreement meets those requirements, and is therefore hereby approved in its current form.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh